

115 HR 4833 IH: Bail Fairness Act of 2018
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4833IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Mr. Danny K. Davis of Illinois (for himself, Ms. Jackson Lee, Mr. Evans, Mr. Rush, Ms. Kelly of Illinois, Mr. Scott of Virginia, Ms. Moore, Ms. Eddie Bernice Johnson of Texas, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require that States release persons charged with a misdemeanor on non-monetary conditions only
			 prior to court adjudication.
	
 1.Short titleThis Act may be cited as the Bail Fairness Act of 2018. 2.No monetary conditions of release to be applied to persons charged with misdemeanors (a)Requirement regarding State lawFor each fiscal year after the expiration of the period specified in subsection (b)(1) in which a State receives funds for a program referred to in subsection (b)(2), the law of that State shall conform to the following:
 (1)Bail for misdemeanorsThe law of that State may not provide for monetary conditions of release from custody of a person if that person has not previously been convicted for a criminal offense and is held in custody by reason of having been arrested for the commission of a misdemeanor that is not a crime of violence (as such term is defined in section 16 of title 18, United States Code).
 (2)Pre-trial diversionThe law of that State shall provide for a program under which any criminal charges filed against an offender described in paragraph (1) may be dismissed if—
 (A)the offender qualifies for and satisfactorily completes a State-authorized mental health diversion program;
 (B)the offender qualifies for and satisfactorily completes a State-authorized drug/alcohol abuse diversion program;
 (C)the offender qualifies for and satisfactorily completes a State-authorized community service diversion program; or
 (D)the offender qualifies for and satisfactorily completes any other State-authorized diversion program that is appropriate to the age of the offender and the offense charged.
					(b)Compliance and ineligibility
 (1)Compliance dateEach State shall have not more than 120 days, beginning on the date of enactment of this Act, to comply with subsection (a), except that—
 (A)the Attorney General may grant an additional 120 days to a State that is making good faith efforts to comply with such subsection; and
 (B)the Attorney General shall waive the requirements of subsection (a) if compliance with such subsection by a State would be unconstitutional under the constitution of such State.
 (2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State that fails to comply with subsection (a), shall be subject to not more than a 20-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.
 (c)ReallocationAmounts not allocated under a program referred to in subsection (b)(2) to a State for failure to fully comply with subsection (a) shall be reallocated under that program to States that have not failed to comply with such subsection.
			3.Department of Justice review of research related to bail reform and pretrial release programs
 (a)In generalThe Attorney General shall review research and the results of studies which have been completed as of the date of the enactment of this Act related to bail reform and pretrial release programs in order to determine best practices, and shall make such best practices publicly available.
 (b)Preventing wasteNot later than 180 days after completing the review under subsection (a), the Attorney General shall publish guidelines for States related to reducing and preventing the waste of Federal resources in connection with bail reform and pretrial release programs.
			